Citation Nr: 1212659	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative osteoarthritis of the lumbosacral spine prior to February 12, 2009.

2.  Entitlement to a rating in excess of 40 percent for degenerative osteoarthritis of the lumbosacral spine from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from February 1987 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2006 decision granted a separate 10 percent rating for degenerative osteoarthritis of the lumbosacral spine effective March 31, 2005.  Previously, a single 10 percent rating had been assigned for arthritis of the hips and the lumbosacral spine.  After the Veteran appealed the decision, the RO increased the rating for degenerative osteoarthritis of the lumbosacral spine to 20 percent, also effective March 31, 2005.  This was done in a March 2008 rating decision.  Subsequently, in a September 2009 rating decision, the RO awarded a temporary total (100 percent) disability for convalescence from back surgery effective from February 12, 2009, to July 1, 2009.  Thereafter, a 20 percent schedular rating was assigned.  In October 2009, the RO increased the rating to 40 percent effective September 24, 2009.  However, in a May 2011 rating decision, the RO set the effective date of the 40 percent rating to July 1, 2009.  Lastly, a June 2011 rating decision confirmed and continued the 40 percent rating.

Because less than the maximum available benefit for a schedular rating was awarded during the pendency of the appeal and because the increase was not granted for the entire rating period, the claim is properly before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a higher schedular rating is warranted for the "staged rating" as set forth on the title page.

The Veteran requested a hearing before both the Board and the RO in a March 2008 substantive appeal.  In July 2008, he indicated that he did not want a Board hearing, but only a local RO hearing.  In September 2009, the Veteran stated that he was withdrawing his request for a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In February 2012, the Veteran submitted additional evidence in the form of private treatment records.  In March 2012, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In a February 2009 statement, the Veteran indicated that he had left knee problems as a result of his back problems.  In March 2009, the Veteran's representative stated that the Veteran was claiming service connection for a left knee or leg disability secondary to his service-connected lumbar spine condition.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims to the AOJ for additional development.

First, the Board notes that VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).

The record shows that the Veteran receives treatment for his lumbar spine problems from private medical providers.  Records have been requested and obtained from some of the providers or solely for past periods of treatment.  Although the Veteran has submitted some records from other providers, record requests have not been made to them.  The private treatment providers include:  Drs. Anthony M. Martino and Amy H. Phelan from the University of South Alabama in Mobile, Alabama; Drs. Roger M. Setzler and Tim S. Revels from Alabama Orthopaedic Clinic in Mobile, Alabama; a Dr. Brian K. Tsang; and a Dr. Craig Cartia.  In order to have a complete record on which to base a decision, the claims must be remanded to allow the AOJ to make arrangement to request and obtain a complete set of treatment records from these private medical providers.  Additionally, the Veteran should be sent a letter asking him to identify all the treatment providers who may possess records relevant to his lumbar spine claim.

Also, it appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Biloxi, Mississippi.  Updated treatment records should be obtained in light of the remand.

Lastly, on remand, the Veteran should be scheduled for a VA examination of his lumbar spine to assess the severity of his disability.  Notably, when evaluating a disability of the spine, neurologic abnormalities are to be evaluated separately.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242) (2011).  The current state of the evidence is unclear as to whether the Veteran in fact has a related neurologic abnormality affecting his lower extremities.  VA treatment records show that the Veteran experienced radicular symptoms and that straight leg raise testing was positive.  An October 2007 record from Dr. Revels includes a diagnosis of lumbar radiculopathy of the left leg.  In contrast, the most recent VA compensation examination in June 2011 revealed no objective evidence of radiculopathy.  Therefore, in identifying the manifestations of the Veteran's disability, the prospective examiner should specifically address this aspect of the claim.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify any medical provider from which he has received treatment that may possess records relevant to his lumbar spine claim.  Allow the Veteran a reasonable period to respond.

2.  Then, make arrangement to obtain a complete set of records from any medical provider identified by the Veteran, as well as from Drs. Anthony M. Martino and Amy H. Phelan from the University of South Alabama in Mobile, Alabama; Drs. Roger M. Setzler and Tim S. Revels from Alabama Orthopaedic Clinic in Mobile, Alabama; a Dr. Brian K. Tsang; and a Dr. Craig Cartia.  Obtain a release from the Veteran as necessary.

3.  Also, obtain the Veteran's more recent treatment records (since February 2011) from the Biloxi VAMC and associate the records with the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination of his lumbosacral spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All indicated tests and studies should be conducted, including an electromyography (EMG) and nerve conduction velocity (NCV) study if deemed necessary.

The examiner should identify all orthopedic and neurological findings related to the service-connected degenerative osteoarthritis of the lumbosacral spine and fully describe the extent and severity of those symptoms.  The findings should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected lumbosacral spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also identify any related ankylosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  The examiner should expressly comment on whether the Veteran has radiculopathy or other similar neurologic abnormality affecting the lower extremities.

The total duration of any incapacitating episodes due to any related intervertebral disc syndrome in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

